DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on December 27, 2021.  Claims 1-28 and 30-31 are now pending in the present application. This Action is made FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 13-17, 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012), and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1).
Regarding claim 1, Chen et al. teach a method of wireless communication (read as “the base station may send double assignments/grants.”(Fig.13 @ 110; Paragraph [0135])), comprising: 
transmitting a first subframe comprising a first grant (read as “The base station may send the first and second grants to the UE, e.g., in the same subframe.” (Paragraph [0135])); and 
transmitting the first subframe with a second grant (read as “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])).
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe and the NDI and RV are only included within the first grant.

a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of enhancing the generation/creation of a plurality of grants within a subframe architecture by devices in a communication network.
However, Chen et al. and the R1-120266 document fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe and the NDI and RV are only included within the first grant.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe (read as the smallest PRB index (Paragraph [0258])) and the NDI and RV are only included within the first grant.(read as HARQ related information (Paragraph [0492]); For example, “ the HARQ related information ”(Paragraph [0492]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of improving multi-carrier transmissions in communication network.
Regarding claim 9, Chen et al. teach a method of wireless communication by a user equipment (UE) (Fig.13 @ 120), comprising: 
receiving, in a first subframe, a first grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]));
receiving, in the first subframe a second grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The ”(Paragraph [0135]));
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe and the NDI and RV are only included within the first grant.
The R1-120266 document teaches a first grant (read as DL grant) that includes information for one or more transmissions on allocated resources (read as first time slot) in the first subframe (read as DL grants are allocated in a first time slot (Alt.2, Fig.2, page 3)) and
a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe 
However, Chen et al. and the R1-120266 document fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe and the NDI and RV are only included within the first grant.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and ”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe (read as the smallest PRB index (Paragraph [0258])) and the NDI and RV are only included within the first grant.(read as HARQ related information (Paragraph [0492]); For example, “ the HARQ related information (e.g., PID, RV) is transmitted with being included in a simple DL grant, …”(Paragraph [0492]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as 
Regarding claim 17, Chen et al. teach an apparatus for wireless communication (Fig.13 @ 110), comprising: 
at least one processor (Fig.13 @ 1340) configured to: 
generate a first grant (read as “The base station may generate a first grant …” (Paragraph [0135])), 
generate a second grant (read as “The base station may generate a second grant …” (Paragraph [0135])), 
a transmitter configured to transmit the first grant and the second grant in the first subframe.(read as “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]))
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 

The R1-120266 document teaches a first grant (read as DL grant) that includes information for one or more transmissions on allocated resources (read as first time slot) in the first subframe (read as DL grants are allocated in a first time slot (Alt.2, Fig.2, page 3)) and
a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by 
However, Chen et al. and the R1-120266 document fail to explicitly teach
a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe and the NDI and RV are only included within the first grant.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and ”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe (read as the smallest PRB index (Paragraph [0258])) and the NDI and RV are only included within the first grant.(read as HARQ related information (Paragraph [0492]); For example, “the HARQ related information (e.g., PID, RV) is transmitted with being included in a simple DL grant, …”(Paragraph [0492]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as 
Regarding claim 24, Chen et al. teach an apparatus for wireless communications (Fig.13 @ 120), comprising: 
a receiver (Fig.13 @ 1352a-1352r) configured to: 
receive, in a first subframe, a first grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])), 
receive, in the first subframe a second grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The base ”(Paragraph [0135])), 
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe and the NDI and RV are only included within the first grant.
The R1-120266 document teaches a first grant (read as DL grant) that includes information for one or more transmissions on allocated resources (read as first time slot) in the first subframe (read as DL grants are allocated in a first time slot (Alt.2, Fig.2, page 3)) and
a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe 
However, Chen et al. and the R1-120266 document fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe and the NDI and RV are only included within the first grant.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and ”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe (read as the smallest PRB index (Paragraph [0258])) and the NDI and RV are only included within the first grant.(read as HARQ related information (Paragraph [0492]); For example, “ the HARQ related information (e.g., PID, RV) is transmitted with being included in a simple DL grant, …”(Paragraph [0492]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of improving multi-carrier transmissions in communication network.
Regarding claims 5, 13, 21, and 28, and as applied to claims 1, 9, 17, and 24 above, Chen et al., as modified by the R1-120266 document and Lee et al., a method 
Regarding claims 6, 14, 22, and 29, and as applied to claims 1, 9, 17, and 24 above, Chen et al., as modified by the R1-120266 document and Lee et al., a method and apparatus (Fig.13) wherein the first grant and the second grant are transmitted in the double grants may be for different PDSCH/PUSCH resources.” (Paragraph [0110]))
Regarding claims 7, 15, 23, and 30, and as applied to claims 1, 9, 17, and 24 above, Chen et al., as modified by the R1-120266 document and Lee et al., a method and apparatus (Fig.13) wherein: 
the second grant also allocates resources in the first subframe (read as CIF (Paragraph [0083])); and 
a search space of the second grant is limited to a first symbol of the first subframe.  (read as common search space (Paragraph [0083])) 
Regarding claims 8 and 16, and as applied to claims 1 and 9 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach a method further comprising: 
configuring a third grant to comprise information for generating a reference signal in the second subframe; and 
transmitting the third grant within a data portion of a downlink subframe having more downlink symbols than uplink symbols.  
The R1-120266 document teaches a method further comprising: 
configuring a third grant to comprise information for generating a reference signal in the second subframe (Alt.2, Fig.2, page 3); and 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of improving multi-carrier transmissions in communication network.
Claims 2-3, 10-11, 18-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012), Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1), and Suzuki et al. (U.S. Patent Application Publication # 2015/0189648 A1).
Regarding claim 2, 10, 18, 25, and as applied to claims 1, 9, 17, and 24 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
The R1-120266 document teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3)
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach configuring the first subframe to comprise 
an uplink centric subframe having more uplink symbols than downlink symbols.
Suzuki et al. teach a method for configuring the first subframe to comprise 
an uplink centric subframe having more uplink symbols than downlink symbols. (Fig.6, Paragraph(s) [0095]-[0096])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for arranging physical channels and signals in an uplink subframe as taught by Suzuki et al., the function for formatting different grants as taught by Lee et al., and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as 
Regarding claims 3, 11, 19, and 26, and as applied to claims 1, 9, 17, and 24 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
The R1-120266 document teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3)
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach wherein the information for generating the DMRS comprises at least one of rank information or resource allocation information.
Suzuki wherein the information for generating the DMRS comprises at least one of rank information or resource allocation information. (read as resource allocation done by a higher layer (e.g.: SRS) (Paragraph [0052]-[0057] and [0095)])
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for arranging physical channels and signals in an uplink subframe as taught by Suzuki et al., the function for formatting different grants as taught by Lee et al., and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as .
Claims 4, 12, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012), Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1), and Damnjanovic et al. (U.S. Patent Application Publication # 2013/0028205 A1).
Regarding claims 4, 12, 20, and 27, and as applied to claims 1, 9, 17, and 24 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
The R1-120266 document teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3)
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach further comprising configuring the second grant to comprise information indicating at least one subframe in which to perform an uplink transmission.
Damnjanovic et al. teach a method further comprising configuring the second grant to comprise information indicating at least one subframe in which to perform an uplink transmission. (read as scheduling uplink data (Paragraph [0134]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for scheduling in .
Response to Arguments
3.       Applicant’s arguments filed on December 27, 2021 with respect to claims 1, 9, 17, and 24 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1) does address the new amended limitation set forth within independent claims 1, 9, 17, and 24. 
	Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494]) Also, Lee et al. teach “the HARQ related information (e.g., PID, RV) is transmitted with being included in a simple DL grant, …”(Paragraph [0492]) The examiner equates Lee et al. simple DL grant with applicant’s  first grant concept. Further, the examiner equates the HARQ related information with applicant’s information related to NDI and RV concept.
Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1, 9, 17, and 24 rendering the applicant’s amendments filed on December 17, 2021 moot.
Allowable Subject Matter
4.	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 32, and as applied to claims 1 above, the best prior art found during the examination of the present, Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1) teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012) teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3), and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1) teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494]), fail to disclose: “wherein the information for the UE to generate the DMRS and the information indicating the expected location to receive the first grant are only included in the second grant and not the first grant.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
CONCLUSION
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bergstrom et al. (U.S. Patent Application Publication # 20170324520 A1) teaches “mirrored field or fields may comprise any of a wide variety of fields that are included in the resource-assignment message.” (Paragraph [0056])  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 17, 2022